Citation Nr: 1533088	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-20 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an earlier effective date for purposes of retroactive Nehmer benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  He died in October [redacted], 2005.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision (notified in November 2011) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which granted service connection for the cause of Veteran's death, effective November 1, 2005.  See also November 2011 notice letter.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the Board's Washington, DC, Central Office in June 2015.  A transcript of that hearing is of record.  

Both the paper claims file and paperless claims file in VA's electronic records management systems have been reviewed.


FINDINGS OF FACT

1.  The appellant submitted a claim for death benefits in November 2005, shortly after the death of the Veteran in October 2005.

2.  The Veteran did not submit a claim of service connection for his heart disability during his lifetime.  

CONCLUSION OF LAW

The criteria for an effective date of October 1, 2005, for purposes of retroactive Nehmer benefits, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.816, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The appellant was provided full notice with regard to her claim of death benefits in February 2010 and November 2010, prior to the initial adjudication.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a).  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

Additionally, the June 2015 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the appellant and her representative demonstrated actual knowledge of the required elements for effective date.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the appellant has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In sum, VA has satisfied its duties to inform and assist with respect to this claim.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.

II.  Analysis

The Veteran died on October [redacted], 2005.  His cause of death was recorded as carcinoma of the pancreas, due to metastatic carcinoma to live and lungs, due to ascites, with ventricular arrhythmia as a significant condition contributing to death but not resulting in the underlying cause.  In November 2005, the appellant submitted a claim of service connection for the cause of the Veteran's death, to include as secondary to herbicide exposure in Vietnam.  This claim was denied in a March 2006 rating decision, which the appellant appealed unsuccessfully.  See November 2008 Board decision.  Thereafter, in January 2010, the appellant submitted a request to reopen her previously denied claim for death benefits.  

On August 31, 2010, VA regulations were amended to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases that warrant presumptive service connection based on herbicide exposure.  See 75 Fed. Reg. 53202 (August 31, 2010).  As such, a special review of the Veteran's claims file was initiated pursuant to the Nehmer court orders.  See November 2010 notice letter to the appellant; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Consequently, in an October 2011 rating decision, the RO granted presumptive service connection based on herbicide exposure for the Veteran's cause of death, effective November 1, 2005.  The appellant appealed in September 2012, seeking an earlier effective date.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

VA has promulgated special rules for determining the effective dates of awards under the Nehmer court orders for disability or death caused by a condition presumptively associated with herbicide exposure.  See 38 C.F.R. § 3.816.  For dependency and indemnity compensation (DIC) claims, if the claim was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused or contributed to the death, the effective date will be the later of the date such claim was received by VA or the date the death occurred.  38 C.F.R. § 3.186(d)(2).  If, however, such claim was received within one year from the date of the Veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(2),(3).

Here, service connection for the cause of the Veteran's death was granted based on a finding that the Veteran's coronary artery disease contributed to his death.  Ischemic heart disease was added to the list of diseases that warrant presumptive service connection based on herbicide exposure on August 31, 2010.  The appellant's DIC claim was received in November 2005, prior to that date, and well within a year from the Veteran's death.  As such, the effective date of the award is the first day of the month in which the death occurred, in this case, October 1, 2005.

The Board has considered whether an even earlier effective date might be warranted.  In this regard, the Board notes that the Veteran did not submit a claim of service connection for his heart disability during his lifetime.  In the June 2015 Board hearing, the appellant testified that the Veteran never submitted a claim for his heart condition because he was under the impression that he did not have qualifying service for the presumption of herbicide exposure.  See also September 2012 notice of disagreement.  She also explained that her husband did not seek VA treatment for his heart condition out of a sense of respect for the fellow service members who died in Vietnam.  She believes that the grant of service connection should be retroactive to 1990, when the Veteran started having heart issues.  See also September 2012 notice of disagreement.  From her hearing testimony, she appears to be aware that the law does not provide for such an early effective date.

Although the Board is sympathetic, the rules for determining effective date are controlled by statutes enacted by Congress and regulations promulgated by VA; neither the RO nor the Board is free to disregard these laws.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").  

In sum, the Board finds that an effective date of October 1, 2005, but no earlier, for the purposes of retroactive Nehmer benefits, is warranted.


ORDER

Entitlement to an effective date of October 1, 2005, for the purposes of retroactive Nehmer benefits, is granted.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


